 ELECTRO CONTROLS, INC.307unit complement. The Hearing Officer's contrary finding with respectto her unit placement is thus inconsistent with the parties' intentionand would constitute a departure for their stipulation which wasapproved by the Regional Director.We find, therefore, that WTilcher is not included in the appropriateunit, and we sustain the challenge to her ballot.However, as we have adopted the Hearing Officer's recommenda-tions that we overrule the challenges to the ballots of Blades andWilli,ms,2 we shall direct that their ballots be opened and countedand that a revised tally of ballots be prepared.[The Board directed that the Regional Director for Region 17shall, within 10 days from the date of this Direction, open and countthe ballots of Eugene J. Blades and Louis Williams, and serve onthe parties a revised tally of ballots and take such steps as may benecessary in accordance with Board Rules and Regulations, Series 8,as amended.]2SeeSnap-Out Banding& Folding, Inc.,160 NLRB 161.Electro Controls, Inc.andInternational Brotherhood of Electri-calWorkers,Local No.354, AFL-CIO.Cases 27-CA-1843 and1904.October 24,1966DECISION AND ORDEROn April 28, 1966, Trial 'Examiner Irving Rogosin issued, hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that Respondent had notengaged in certain other unfair labor practices and recommended thatsuch allegations of the complaint be dismissed. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecases to athree-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.161 NLRB No. 26. 308DECISIONSOF NATIONAL LABORRELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin these cases, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete from the end of paragraph 1(c) of the Trial Examiner'sRecommended Order, and from the end of the second paragraph ofthe Appendix the phrase beginning with "except to the extent ...."[2.The telephone number for Region 27, appearing at the bottomof the Appendix, is amended to read : Telephone 297-3551.][The Boarddismissedthe complaintinsofar as it alleges violationsother than those found by the TrialExaminer.]DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEThis proceeding is based upon a consolidated amended complaint,issued Octo-ber 5, 1965,alleging that Electro Controls,Inc.,' herein called Respondent, or theCompany, has engaged in unfair labor practices within the meaning of Sections8(a)(1) and (3) and 2(6) and (7) of the National Labor Relations Act, as amended(29 U S.C. Sec151, et seq.,61 Stat 136) herein called the Act.2Specifically,the consolidated amended complaint,hereinafter referred to as thecomplaint,alleges that(1) since on or aboutApril8,1965,Respondent hasengaged in specified acts of interference,restraint,and coercion,including threatsto close the plant, creating the impression that it was engaging in surveillance,threats of loss of benefits,conditioning the recall of an employee on a promise torefrain from engaging in concerted activities,and a demand for and inspection ofa copy of an affidavit by an employer to a Board agent; and (2) on or about speci-fied dates, discharged or laid off, and failed and refused to reinstate certain employ-ees because of their union or other protected concerted activities .3Respondent'samended answer admits the jurisdictional allegations of the com-plaint, and the discharge of Michael Garside on June 4, 1965, but alleges that herefused reinstatement on July 2, 1965, and denies generally and specifically allother allegations.Hearing was held befoie Trial Examiner Irving Rogosin from November 8 to13, both inclusive at Salt Lake City, Utah. The General Counsel 4 and Respondentwere represented by counsel,afforded full opportunity to be heard,to examine andcross-examine witnesses,to introduce oral and documentary evidence relevant andmaterial to the issues,to argue orally, and file briefs and proposed findings of factand conclusions of law. Respondent's motion to dismiss the complaint, in whole orin part, at the close of the General Counsel's case-in-chief, was denied, with leaveto renew before the close of the hearing.When renewed, ruling was reserved fordisposition in this Decision.The motion is disposed of by the findings and conclu-1The corporate name as corrected at the hearing.'The complaint,in Case 27-CA-1843,was issuedJuly 27,1965, based on a charge filedJune 15,1965; the charge in Case 27-CA-1904,was filed September 9, 1965,all dulyserved on Respondent.3The employees and the respective dates the action was taken are :Michael Garside---------------------------------------On or about June 4,1965EiNora Greenhagen------------------------------------On or about June 7,1965Warren H. Hoskings-----------------------------------On or about June 7,1965Marlys Boldon----------------------------------------On or about June 7,1965*Unless otherwise specified,all references to the General Counsel are to trial counsel.Likewise, all dates are in 1965. ELECTRO CONTROLS, INC.309sions hereinafter made. The General Counsel's motion to amend the complaint,made before the close of the hearing,to allege further incidents of interference,restraint,and coercion developed in the testimony,was granted.The GeneralCounsel declined to argue orally,reserving the right to file a brief;counsel forRespondent availed himself of the opportunity to argue orally.Both parties havefiled briefs,theGeneral Counsel,on December 23, counsel for Respondent, onDecember 27, 1965.5 No proposed findings of fact or conclusions of law have beenreceived.Upon the entire record in the case, including the observation of the witnesses,and their attitude and demeanor on the stand,and the briefs of the parties, whichhave received careful consideration,the following findings are made:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTElectro Controls,Inc., a corporation duly organized under the laws of the Stateof Utah, with its principal office and the place of business at Salt Lake City, Utah, is,and at all times material herein has been,engaged in the manufacture,sale, anddistributionof specialty electrical products,including theatrical stage lightingequipment.During the 12-month period prior to the issuance of the complaint,a representa-tive period,Respondent manufactured,sold, and shipped from its plant, finishedproducts valued in excess of $50,000 directly to points outside the State of Utah.During the corresponding period, Respondent purchased goods, materials,and sup-plies valued in excess of $50,000, which were transported to its plant directly frompoints outside the State of Utah. During this period, Respondent also purchasedgoods and materials valued in excess of $50,000, which were transported to itsplant from business concerns located in the State of Utah,which had receivedsaid goods and materials directly from points outside the State of Utah.Upon the basis of the foregoing,and the admitted allegations of the complaint,it is found that Respondent is now, and at all times material, has been, an employerengaged in commerce and in a business affecting commerce within the meaning ofSection 2(6) and(7) of the Act.6It.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local No. 354, AFL-CIO, is,and at all times material herein has been, a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionRespondent or its predecessor,which was founded by Ariel Davis, has beenengaged in the manufacture of laboratory electrical and stage lighting equipment.The laboratory equipment,consisting of a variety of electrical components mountedin small extruded aluminum housings,includesmeters,variable voltage sources,supplies, rectifiers,and voltage doublers, and is manufactured under the trade nameof AD-lab,derived from the initials of the founder'sname. The stage lightingequipment,composed of lighting units, the housings of which are manufacturedfrom extruded aluminum, and the switchboards,requiring sheet metal,components,wiring, and painting,are supplied to theaters,colleges, universities,and schools.5An unopposed motion by the General Counsel to correct the record,filedDecember 23,1965 is hereby allowed6According to Respondent'spresident,William N Jones prior to Novembei 1, 1964,the Company was known as Ariel Davis Manufacturing Co , Inc, a stock company At aboutthat time,Electro Controls,Incwas organized and acquired the "operating businessassets," including the use of the name of the former company, the Company being piesentlyknown as Ariel Davis Manufacturing Co , Inc, a division ofElectro Controls, the latterconstituting the corporate entityThis explains the refeience by various witnesses toRespondent as "Ariel Davis"Jones, formerly general manager, has been associated withRespondent or its predecessor for 6 yeais. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturing operations are generally under the supervision of Robert A.Greenwall, plant manager, since November 1, 1964, and prior to that, assistant tothe vice president of the predecessor. He has been employed a total of about 8years.Respondent or its predecessor has had collective-bargaining relations with theUnion for a number of years, at least since 1961, so far as the record discloses,when Greenwall was first invited by the Company to participate in negotiationswith the, Union? ,The last collective-bargaining agreement, prior to the currentcontract,was for a term of 2 years from July 1, 1963, and expired on June 30,1965.8Since one of the issues involves the question of seniority, it may be well to men-tion the applicable provision, as it existed under this contract, and was presumablycarried over in the one which expired on June 30, 1965. It reads:Sec. 19.SENIORITY.After sixty (60) days of cumulative service with theCompany, all employees shall be credited withCompanySeniority from thedate they began work with the Company. All journeymen shall be creditedwith Journeyman classification seniority equal to theirCompany,seniority.Other employees shall be credited with classification seniority according to thelength of time they have served in each classification. During his term of officethe Shop Steward shall head the seniority list for the purpose of shiftassignment.Sec.20. LAY-OFFS AND RE-HIRES.When it becomes necessary for theTompany (sic) to reduce the working force, employees with the leastCom-panyseniority shall be laid off first. When it becomes necessary to increasethe working force, employees with the mostCompanyseniority shall be thefirst called back to work. In either case, the employee must be able to satis-factorily perform the available work. [Emphasis supplied.] 9B. Events during the 1965 contract negotiationsOn about March 5, 1965, the Union, by its then Business Agent Darrel Tea, noti-fied Respondent that it was reopening the collective-bargaining agreement underthe 60-day reopening provision.1e Thereafter, meetings were held between Respond-ent and the Union during the next 4 months, one each in March, April, and May,and several in June. Minutes of these meetings were maintained, but, althoughcopies were apparently in the possession of the General Counsel at the hearing theywere not introduced. Representing the Union at these bargaining conferences wereElNora Greenhagen, who acted as secretary and kept the minutes, Patricia ("Pat")7Events occurring prior to November 1, 1904, relate, of couise, to Respondent's pred-ecessorFor consenience. however reference to Respondent is intended to include itspredecessor as to events which occurred prior to the change in ownership8This finding is based upon the combined testimony of Ex-Business Manager and Finan-cial SecretaryDarrelH. Tea and Plant Manager Greenwall. The printed form of contract,between Ariel Davis Manufacturing Company and the Union, introduced in evidence, isactually dated May25, 1954,and is of indefinite duration, subject to termination on60 days' writtennotice priorto any anniversary date An appendix, effective July 1, 1963,providing for new wage scales,with 2 percent wage increases on January 1 and July 1,1964,and the same increase onJanuary 1, 1965, appears to establish the existence of a2-yearcontract,expiring June30, 1965.6 As will presentlybe seen, underthe current contract, entered July 1, 1965, these sec-tionswere changed by substitutingclassificationseniority for company seniority at theplacesunderlined.The issue of which seniority governed in regard to the layoffs involvedis discussed later.10The finding as to the date of reopening is based on the recital in the Union's 30-daynotice, datedMay 28, 1965, to the Federal Mediation and Conciliation Service, FRCSherein, as required by the Act, copies of which were sent to President Jones, as a repre-sentative of Ariel Davis Manufacturing Co., the local representative of the FMCS, andthe Industrial Commission, State Capital The notice specifies the date of reopening asmore than 60 days prior to May 25, 1965, apparently using the date of the underlying con-tract (May 25,1954),ratherthan July 1, 1963, the effective date of the renewal of thecontract,which was subject to reopening. The notice to the FMCS, after stating thatseveral meetingshad been held sinceMarch 5, to no avail, sets forth that the notice wasbeing given in compliance with the Act, and stated that the Union intended to conducta strike ballot after July 1, 1965, unless a satisfactory contract was negotiated by that date. ELECTRO CONTROLS, INC.311Landers, Dennis Daniels, Raymond W.("Ray") Homer,and Michael Garside; rep-resenting the Company were Jones and Greenwall.These negotiations ultimatelyresulted in a contract by the end of June,effective for a 2-year term.Among other modifications,section 19, dealing with"Seniority,"and section 20,covering"Lay-offs and Re-hires," were rewritten to substituteclassificationforcompanyseniority in the previously quoted sections.According to Business Manager Tea, Garside,Greenhagen,and Daniels were themost active members of the negotiating committee,Garside and Daniels engagingin research at the State university library and by the use of newspapers,periodicals,and journals and other union contracts,in preparation for the negotiations.During this period, meetings of the employees were held at the union hall. Inthe latter part of May or June, a meeting was held in a vacant lot south of theCompany's parking lot.The purpose of the meeting was to reassure the employeesthat the contract negotiations had not been impaired,to "quell" problems whichhad arisen in the plant following a previous meeting, to persuade the employees notto "push the panic button,"aswell as to take a strike vote." Tea and Garsidespoke at this meeting.Nearly all the employees,numbering about 48,attended.Astrike vote was taken,all but one voting in favor of the strike action.Tea was in frequent communication with the company representatives during theperiod of negotiations.On this occasion,Greenwall crossed the parking lot andengaged Tea in general conversation but discussed no labor matters.Several dayslater,Tea sent the Company the copy of the 30-day notice to the FMCS.Upon receipt of the notice,President Jones, who had never received such anotice before,and mistakenly assumed that it was a strike notice,telephoned Teaand questioned him as to the reason for the notice,and the number of employeeswho supported the threatened strike. Jones asked whether the members of thenegotiating committee were responsible for "creating the problems " Tea wasvague about whether Jones mentioned Garside or any of the other members of thecommittee specifically by name, but testified that he did not reveal the names ofany individuals.Whilenegotiations were in progress,PlantManager Greenwall spoke to variousmembers of the negotiating committee at the plant.InMay,after about the thirdbargaining meeting, Greenwall spoke to Raymond W. Homer,production shop rep-resentative of the negotiating committee,at his work station.Greenwall told himthat he was disappointed at the progress of the negotiations,and asked Homer touse his influence with the members of the committee to achieve a reasonable settle-ment. Greenwall said that the Company could not grant an excessive wage increasebecause it might"go broke" if it did.He told Homer that Garside had been "push-ing a little too hard,"and that he failed to understand Garside'sattitude in regardto the negotiations.Just about then, Garside passed the two men, and Greenwallremarked,"Well, he's not going to be with the company very long," without elabo-rating further.During the same period, according to committeeman Daniels, he had a conver-sation with Greenwall in the latter's office.Greenwall told him that he had had adiscussionwith Garside, presently related,and wanted to acquaint Daniels with thepoints he had discussed with Garside.Greenwall spoke of the attitude of somemembers of the committee,referring to Garside and Daniels, in particular, criti-cising them for being too drastic-and having a "bull by the horns,"-and urgingthat the committee consider the Company's position,as well as their own. Green-wall told Daniels that he regarded the wages then being paid as "fair," and thatmanagement'sproposals were likewise"fair," especially as to the female employees,who were receiving "what they were worth." Greenwall produced a list of employ-ees, including Garside, Daniels himself, and Don Baldridge, who were slated formerit wage increases, which, Greenwall said, could not then be granted because ofthe pending negotiations.Daniels quoted Greenwall as saying that Daniels was toodeeply involved in the negotiations"because(sic)my name was on the list and11There is some indication that the employees,especially Garside, had become disaffectedtoward Tea because of what they regarded his dereliction in giving notice of intention toreopen the contract,and his dilatoriness in notifying the appropriate agencies of thepossibility of a strike.Tea himself, a reluctant witness for the General Counsel, testifiedthat he had learned that Garside had consulted a representative of the Teamsters Union.Tea was not reelected business manager,and all these factors may have accounted for hishazy memory regarding some of the events about which he testified. 312DECISIONS OF NATIONALLABOR RELATIONS BOARDIwould be getting a raise directly after negotiations." The merit increases, whichwere in addition to the wages ultimately agreed on, were, in fact, granted after thecontract was signed.12Also, in May, Greenwall assembled the employees of the SCR Department.i3Deploring the state of negotiations, the consequent unrest in the plant,and hisconcern over production, Greenwall said that he would be glad when it was allover. He observed that management and the employees had been "a happy family"until then, and expressed hope that this would continue after the dispute was set-tled.He reminded them of favors management had granted them, such asissuingpaychecks to employees ahead of time, and, as in Greenhagen's case, permittingrepairs of personal automobiles on company property on their owntime.Manage-ment, he said, wanted to continue these favors. During thisdiscussion,accordingtoGreenhagen, Gieenwall referred to committeeman Garside as "somewhat of anagitator "Greenhagen, as well as other employees who testified, conceded that Greenwalldid not on this, or similar occasions, explicitly threaten that the Company wouldwithdraw these benefits unless negotiations were satisfactorily concluded, althoughother witnesses apparently inferred that this was whathe meant.During the second or third negotiation meeting,Jones summarizedtheCom-pany's financial condition, observing that it had not been doing too well, and was"in a bind." Garside grinned evincing skepticism, and Jones rejoined that he did notthink it was "at all funny," and that he did not like his attitude.Derek Adams, a wiring department employee under Foreman John Miller, testi-fied that in about mid-May, Greenwall also spoke to the employees in that depart-ment in a group. Greenwall called upon them to regard the negotiations "with anopen mind," and "not to be swayed one way or the other." Adams quoted Green-wall as saying that "if the union got tough the company could get tough." Adamstestified, at first, that he interpreted this to mean that privileges, such as thosealready mentioned, would be discontinued. Later, he testified that Greenwall actu-allymade such a statement. Adams testified that he was uncertain whether Green-wall actually specified what benefits or privileges he was referring to but that heindicated generally that the Company could withdraw such benefits.14While it is undisputed that, in his various discussions with groups of employeesduring this period, Greenwall reminded them of the privileges they enjoyed, theevidence that he threatened that the Company would withdraw these privilegesunless the Union acceded to its terms, or agreed to a satisfactory settlement, isnot convincing. An employer's reminder of existing privileges, coupled with a pleafor restraint in the union's bargaining demands, falls far short, in light of the entirebargaining history disclosed by the record, of an implicit threat to withdraw suchprivileges unless negotiations were satisfactorily concluded.I am not persuaded, in view of Greenwall's denial that he uttered such a threat,and the conflicting and inconclusive evidence of the witnesses who testified as tohis statements, that Greenwall, either expressly or impliedly, threatened thatRespondent would withdraw these privileges.12 There is no allegation or contention that the withholding of the merit increases pend-ing negotiations constitutedan unfairlabor practice, nor that the disclosure was deiignedto influence the attitude of these employees in derogation of their bargaining agent13There were five female employees, Connie White, Vivian Ellingsworth, "Pat" Landers."Jackie" Burton, Greenhagen, and Foreman Joseph Nelson The designation SCR standsfor Silicone Controlled Rectifier The foreman apparently left soon after Greenwall arrivedon the scene.i4Adams' testimony was generally corroborated by George Heltman and Daniel C.Grundvig. The latter testified that, although lie had thought he was in this group, theremay have been two groups, the other, probably consisting of Steve Rleinlein, Eric Ohlsonand himself He, too, could not recall whether Greenwall specified the type of privilegeshe meant. Grundvig, incidentally, had been an officer and member of the negotiating com-mittee of another union for 7 years, and testified that he found the situation "amusing"because he had been in similar "predicaments" before. Obviously, a sophisticated union-man, Grundvig was not intimidated by Greenwall's remarks, although this, of course, isnot the criterion in deciding whether the remarks were coercive Grundvig admitted thatGreenwall began thediscussionby urging the men to attend and participate in the unionmeetings, though this could have been to persuade the employees to counsel a less in-transigent attitude on the part of the negotiating committee Grundvig further testifiedthat Greenwall was not tryingto underminethe Union, and, as far as Grundvig wasaware, hadnever done so. ELECTRO CONTROLS, INC.313It is, therefore, found that these allegations have not been sustained by a pre-ponderance of the credible and reliable testimony.1.Creating an impression of surveillanceCommitteewoman Greenhagen was elected to the negotiating and grievancecommittees sometime in April. At an unspecified time before that,15 AssemblyForeman James P Danielsquestioned her in the silver plating department inanother building, in the presence of employee Ann Albenese, about what occurredat the union meeting. She put him off with some inconsequential remark, and toldhim that employees had been instructed not to divulge to anyone what occurred"inside the union hall." Daniels rejoined that he "knew more about what went onin that union meeting and he didn't need to go to those union meetings, that tenminutes after he got to work he had the whole lowdown on everything that went[on] in those union meetings." Although he did not reveal his source, he indicatedto her that someone had volunteered the information to him.Daniels did not categorically deny this conversation, and admitted that he learnedwhat took place at union meetings from "talk throughout the shop," which he"pieced together" from various conversations he overheard. It does not appear thathe actually eavesdropped on such conversations. 17In view of Daniels' failure to deny the conversation with Greenhagen, and inlight of her credible testimony, it is found that Daniels did in fact question herabout what had taken place at the union meeting, and did make the remark whichshe attributed to him. Such interrogation, without any legitimate purpose, in thecircumstances disclosed by the record, warrants a finding of interference, restraint,and coercion within the meaning of Section 8(a)(1) of the Act. The evidenceoffered in support of the allegation, that Respondent created the impression that itwas maintaining surveillance of the union activities of its employees, appears tobe littlemore than the idle boast of a relatively minor supervisor, probablyprompted by his chagrin at being rebuffed by the employee. At any rate, the evi-dence is insufficient to support an affirmative finding that Respondent engaged insuch proscribed conduct.2.The demand to inspect Greenhagen's affidavit to a Board agentOn about June 23, following Garside's discharge, and her own layoff as relatedbelow, Greenhagen was interviewed at the plant by an employee of the RegionalOffice of the Board, who obtained a sworn statement from her. The interviewtook place in the front office of the plant, but no company representative waspresent.As she left the office after the interview, with a copy of the statement, PlantManager Greenwall engaged her in conversation in the reception room, and askedher whether the document she had was a copy of her affidavit. She acknowledgedthat it was, and he asked to read it. She refused, asserting that it was "confidential."Greenwall tried to cajole her into letting him see it but she remained adamant. Hethen told her that he had seen "Monty" Summers' statement, and had approved ofit,and wanted to know why he could not look at hers. Addressing him familiarlyas "Bob," she protested that she did not "particularly" want to let him see her15Greenhagen was unable to fix the date with any greater certainty,except to testifythat it occurred after a meeting of the employees at the union hall.She testified that shewas under a mental strain at the time of the hearing due to personal problems and thatthis had affected her recollection as to certain details Her testimony in other respects didnot appear to be otherwise impaired.11Not to be confused with union negotiating committeeman Dennis Danielsi'Daniels testified that he even commented aboutthisto employeeKurtDludrow,duringa rest period while the negotiations were underway.According to Daniels,Mudrow toldhim that it looked as if the Union had Jones"over the barrel"Daniels said lie doubtedthat,adding, "I don't like to move to Canada,but that's what will happen,"continuing,"He'll just move all the assembly work up there, so I don't think you guys got him overthe barrel...[because] they can do the same work up there as we're doing here."Daniels testified that he had not been so advised by management but made the statementon the spur of the moment to show this employee that the Union did not actually havethe advantage of the Company.This conversation is adverted to later, in a discussion ofthe allegation of the complaint,that Jones threatened to close the plant if employees con-tinued to press certain demands. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement. Greenwall persisted, repeating his request several times. While they werewalking toward the lunchroom in the plant, Greenhagen finally relented, observingthat although it contained "nothing but the truth," he probably would not like it.She gave him the statement, which he read, and returned with the comment, "It'sall right."Greenwall candidly admitted that he asked Greenhagen to let him read the copyof her statement to the Board agent, without realizing that this was objectionableand that he acted out of naivete. This, of course, is no justification for his action,and Respondent's counsel concedes that this constituted a violation of the Act.It is, therefore, found that, by Greenwall's request that Greenhagen permit himto read her copy of the statement furnished to a Board agent, and by his readingof the statement, Respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7.10 It is, of course, immaterial thatthe supervisor found nothing objectionable in the employee's statement.3.The alleged threat to move the plant to CanadaDuring the course of the hearing, the General Counsel moved to amend thecomplaint, by alleging, in substance, that President Jones had threatened to movethe plant to Canada because of the frustrations in attempting to reach agreementwith the Union. The motion was granted without objection. The circumstances onwhich this allegation is based are substantially as follows. According to Jones,Foreman Daniels had related to him the conversation in which Mudrow hadboasted that the Union had the Company "over a barrel." Jones told Daniels thathe would take up the subject when he met with the negotiating committee. Duringthe next meeting, Jones, referring to the fact that the strike notice was the first theCompany had ever received, told the committee that he had consulted counsel, andthat in the event of a strike, the Company would attempt to operate the plantto the best of its ability. He stated, in effect, that the Company would utilize itsforemen and draftsmen, who were capable of "wir[ing] boards, and would con-tinuemanufacturing at its plant in Canada, and have the products shipped to itscustomers in the United States, but that as far as moving the plant to Canada,that was out of the question." 19 He pointed out, however, that in view of importduties which shipments from Canada would entail, amounting to a 22-percent tax,this course would not be economical, but would be resorted to in an extremeemergency such as a strike.Jones testified in a candid, forthright, and convincing manner, and his version ofthe remarks attributed to him is more credible than that of those who quoted himas categorically threatening tomove the plant to Canada 20 Moreover, Jones'remarks serve the additional purpose of clarifying, if not dissipating, the effect ofDaniels' remarks to Mudrow on the subject. Furthermore, in the context of bar-gaining sessions with a union, especially one such as that under consideration,following receipt of a strike notice, a statement by an employer that he wouldmake every effort to maintain production by utilizing supervisors or other nonunitemployees, and by resorting to other available plant facilities in order to continuein operation, can scarcely be equated with a threat to close the plant or transfera portion of its operations as a means of retaliation against the Union. At most,Jones' remarks amounted to no more than a prediction of the possible conse-quences of a strike rather than a threat to resort to that expedient as a mediumfor reprisal. The statement is more properly regarded as a tactical maneuver incountering the Union's strike threats.It is, therefore, found that Respondent did not, either by the statements ofPresident Jones or Foreman Daniels, threaten to close or move its plant to Canada,because of the Union's bargaining demands, and has not in this regard engagedin unfair labor practices within the meaning of Section 8(a)(1).i8Braswell Motor Freight Lines, Inc.,156 NLRB 671, and authorities cited.19 It is not clear from Jones' testimony, whether the latter part of his remark was in-cluded in his statement to the committee or was merely his own comment at the hearing.20As will later be seen, Respondent did, in fact, order aluminum extrusions through itssubsidiary in Canada when these products became unavailable due to a strike at a plantof its regular supplier. ELECTRO CONTROLS, INC.315C. Discrimination in regard to-hire and tenure of employment1.Michael Raymond GarsideGarside was employed by Respondent on September 6, 1964,21 and discharged,under circumstances presently related, on June 4, 1965.22 During the period of hisemployment, he worked in the sheet metal department under the supervision ofForeman Summers. In the latter part of February, or early in March, Garside waselected union steward, succeeding Evan ("Red") Williams. He was also chairmanof the negotiating committee which bargained and reached agreement with theCompany following the contract reopening in March. He was probably the mostvoluble, if not vociferous, member of the committee, participating in the bargain-ingmeetings with management over a period of several months, commencing inthe latter part of March, and culminating in the execution of the contract, thelatter part of June.InMay, Greenwall summoned Garside to his office, and, in a conversation last-ing more than 2 hours, according to Garside, asked him why he was "pushing thenegotiations so hard," and why he was so dedicated to a union. Greenwall told himthat the Company had always taken care of its employees, and that if the Companywere treated fairly, the employees would be treated similarly. Questioning Garsideas to why he believed the wages were unfair, he showed him a sheet of papersetting forth the wages of the employees, and discussed the wage rate of eachemployee, commenting that he certainly considered their wages fair. According toGarside, President Jones came in during the latter part of the conversation, and he,too, asked Garside why he was "pushing so hard," remarking that he, Jones, hadplayed college football and he also knew how to "fight on the defensive." Garsideasked Greenwall if rumors he had heard in the plant, that Greenwall had referredto him as an "agitator" were true. According to Garside, Greenwall acknowledgedthat this was so. Garside also testified that he apologized to Jones on this occasionfor his cynicism about Jones' wage proposal at an earlier negotiation meeting, aspreviously related.Several days later, Garside testified, Greenwall approached him at his work sta-tion and told him that some deserving employees would receive increases but thathe would not be able to grant them at the time because of the pending negotiations.The Circumstances Culminating in Garside's DischargeOn June 3, an election was held for business manager of the Local Union.Earlier that afternoon or the night before, Clark Cushing, a candidate for theoffice, contacted Evan Williams, former union steward, to arrange to visit the plantto solicit support for his candidacy as business manager. Cushing went to the plantthe afternoon of the day of the election, and asked the receptionist for Williams.Williams was paged over the public address system, and appeared soon afterward.According to Cushing, Williams invited him to the rear of the shop to meet theemployees. It is undisputed that neither of these men had obtained permissionfrom anyone in authority for Cushing to enter the working area. Williams accom-panied Cushing about half way into the shop, where Cushing spoke to two or threeemployees.Williams told Cushing that he was no longer shop steward, and, afterintroducing him to a few of the employees, including Ohlson, excused himself andwent back to work.According to Williams, Cushing had phoned him the night before the election,and asked him if he could "come out to campaign." Williams told him that theemployees were entitled to "breaks" and a lunch period, and that "it would be allright for him to come to the plant the next day." When Cushing arrived, Williamstestified, he escorted him into the shop, where he introduced him to Eric Ohlson,unit chairman for the Union at the plant, and then left for the stockroom wherehe worked. Admittedly, Williams did not request permission of anyone in authorityto bring Cushing into the plant.21The transcript of the proceedings inadvertently gives the year as 1965. The recordis hereby corrected accordingly.22 It was stipulated at the hearing that Garside was offered unconditional reinstatement,by letter dated June 30, and receivedJuly2, 1965, which he refused.The charge,alleginghis discriminatory discharge,was formally filed on June 15, 1965. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDOhlson testified that he was with Cushing only long enough to "renew acquaint-ance," accompany him from the wiring department to the metal fabricating depart-ment, and introduce him to'Garside, the shop steward. Ohlson admitted that he didnot question Cushing's right to be there, although he knew that his purpose wasto campaignamongRespondent's employees. According to Ohlson, he introducedCushing to Garside, and then left. He was not reprimanded by any managementrepresentative for his part in the incident.Garside, himself, testified that Ohlson escorted Cushing to Garside's work area,and told him that Cushing was a candidate for business agent of the Union, andwanted to talk to the employees who were union members. According to Garside,Ohlson told him that he would have introduced Cushing to the employees himself,but-that he did not have the time, and requested Garside to do so. Garside com-plied, and introduced him to several of the employees over,a period lasting, accord-ing to him, no more than 15 or 20 minutes. Garside testified that he asked Cushingwhether he had obtained permission to visit the employees in the plant, and Cush-ing told him that he had "cleared with the front office."According to Cushing, who generally corroborated Garside as to the length oftime they spent together-no longer than half an hour-no mention was made byeither of them about whether Cushing had been granted permission to go into theshop and talk to the employees. Altogether, Cushing testified, he talked to between15 and 20 employees, some of whom were working, others, just "standing aroundtalking."His purpose accomplished, Cushing left the plant.Later that afternoon, upon learning what had occurred, Jones went into the shopto find out who "the stranger" was. When he spoke to Foreman Summers, the latterraised the question of whether Cushing had been "cleared." After looking for Cush-ing and Garside, who had apparently left the area, Jones returned to the frontoffice,. and, after making further inquiries, learned that Cushing had not identifiedhimself to anyone there. Later, discovering that Williams had been with Cushing,Jones sent for him and questioned him about the identity of the man. Williams toldhim that he was a "union fellow." Asked whether he had been "cleared," what hehad been doing "walking around our plant," and what Garside was doing, "walk-ing him around the plant," Williams said he did not know. Jones told him, "Well,you don't have any right to do that, you know that," reminding him that he wasnot a supervisor, and had no authority to grant such permission. Williams agreed,but said that he had not thought about it, that he should have known better andascertained whether Cushing had permission to be there. Jones warned, "Well, thathad better not happen again. We've just had a discussion about taking unauthor-ized persons through our plant some few week before that with all of the peoplein inventory and purchasing," as well as with Williams. Except for this reprimand,Williams was not otherwise disciplined.Jones then told Foreman Summers that this was "the last straw," as far as Gar-sidewas concerned, that "floating around the plant" had been the subject of fre-quent discussions, and that Garside's conduct constituted grounds for discharge. Hetold him, however, that he would "double check it with the union business agent,"testifying elsewhere that he realized he had "a hot potato" on his hands.Jones telephoned Business Manager Tea, notified him of what had occurred, andtold him that he intended to terminate Garside because he had left his work areawith a union member, who had come to the plant, taking up his time, and causingloss of production. Tea told him that, if the facts were as he represented, Joneswas justified in terminating Garside. According to Tea, Jones told him that hisprimary objection to Garside's conduct was that he had been away from his workarea withoutpermission.Next day, June 4, Garside was discharged, to quote him, for "conducting unionbusiness on companytime withoutpermissionof the supervisor." About 4:15 p.m.that day, Jonessummonedhim to his office, questioned Garsidein somedetail, andelicited the facts already related. Garside testified that Jones asked him if the man,identified as Cushing, had told him that he had permission to go through theplant.According to Garside, Jones then "just made clear" the reason Garside wasbeing discharged, and offered him some gratuitous advise. He said that he wantedto "tell [him] a few things that he thought would help [him] in . . . life." Garsidequoted to the effect that he thought, Garside was "pushing things too hard, that [he]should try to get along with people better." Garside rejoined that he believed hewas "doing the right thing . . . and . . . would do it that wayagain" if the occa-sionarose.According to Garside, Jones told him that he believed Garside had gen-erated an atmosphere of "mob hysteria" throughout the plant, and that if matters ELECTRO CONTROLS, INC.317between the Union and the Company continued in the same manner, he "couldclose down the plant here and move his operations to Canada." 23 Finally, Garsidetestified, Jones said that Garside "possibly was not the only . . . person that wascausing this discontent with the company, and that they were being watchedalso." 24Garside was thereupon discharged, and, although subsequently offeredreinstate-ment,declined the offer.Contentions and Conclusions Concerning Garside's DischargeAs must be readily apparent, the General Counsel contends, in substance, thatGarside was discharged because of his aggressive and militant role as chairman ofthe negotiating committee during the bargaining conferences which culminated inthe contract, which became effective July 1, 1965.Aside from its contention that Garside was offered unconditional reinstatement,which he declined, Respondent contends that he was discharged because (1) despiterepeated warnings about being away from his work area without permission, hepersisted in this conduct; and (2) on June 3, he left his work area without per-mission in connection with Cushing's visit to the plant. As to the latter aspect ofitsdefense, Respondent concedes that its objection to Garside's conduct was based,not on the fact that Cushing failed to obtain permission to enter the working area,and, presumably, that Garside had not ascertained whether Cushing had obtainedsuch permission, but on the fact that Garside had not obtained permission to leavehis working area.It is too well-established to require extended discussion or citation of authorities,thatmere union membership, or other protected concerted activities, howeveraggressive or militant, will not insulate an employee against discharge for justcause or legitimate reasons. By the same token, it is equally well established that,valid grounds for discharge will not absolve an employer from a finding of dis-crimination,if the discharge was actually motivated by a purpose to discourageor encourage union or other protected concerted activities, and the ostensiblegrounds are merely resorted to as a pretext for eliminating a militant union pro-tagonist.Moreover,if an employee is discharged,in part, because of his union orconcerted activities,and, in part,because of some dereliction,the discharge is,nevertheless, violative of the Act. Finally, if an employee is actually discharged,or otherwise disciplinedfor validand legitimate reasons,untainted by motivesproscribed by the Act,there is no violation merely because he was engaged inunion activity and "the employer sheds no tears at his loss." 25The record generally establishes that,following his election as shop steward,Garside frequently absented himself from his work area without the permissionof his supervisor, often to'go to other departments These absences were apart fromthose arising out of his duties in the plant or his responsibilities as shop steward.26With due allowance for routine requirements,such as drawing parts and suppliesfrom the stockroom, discussions with employees or supervisors regarding his work,or restroom needs, it is evident that Garside was away from his work area withoutn This alleged threat, discussed in another context elsewhere, was not categoricallydenied. The qualified admission,towhich the General Counsel refers, was made withinthe context of the same discussion of what action might be taken in the event of a strike.It is found that Jones did not actually threaten to move the plant, but made substantiallythe same statement as lie made to the negotiating committee on his subject.u The General Counsel relies, in part, on this alleged remark, as evidence that Respond-ent created the impression that the union activities of the employees were being kept undersurveillance Since, as will later appear,even if Jones made the remark,it could be equallyattributed to Respondent's dissatisfaction regarding the excessive time members of thenegotiating committee were devoting to union activities during working hours, the remarkis regarded as too vague and nebulous to support an affirmative finding of purportedsurveillance.iN L R.B. v. Park Edge Sheridan Meats, Inc.,341 F.2d 725, 728 (C.A. 2), and cases cited28The existing union contract,as well as the current one, provided that a member ofthe shop committee,designated as shop steward,and the members,"shall be allowed timeoff to attend meetings with management and to confer with any employee in any depart-ment at reasonable times in order to transact the legitimate business of the Committee,"provided they first obtain permission of the department heads, in which case they shallbe paid at straight time for the time so spent during regular working hours,not to exceeda total of 4 hours for the entire committee. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDpermission more frequently than other employees in the shop. Summers, his fore-man, testified credibly that this conduct prompted him to warn Garside three orfour times not to leave the work area without his permission. The first warning,according to Summers, occurred shortly after Garside became shop steward; thelast,about 3 weeks before his discharge. On one occasion, which fellowemployee Don Baldridge places as 2 weeks before Garside's discharge, Baldridgeheard Summers issue such a warning. Baldridge also tesitfied that he observedGarside away from his work area more frequently than other employees. In hisdirect testimony, Garside denied that he had ever been warned about these infrac-tions, but, under rebuttal, admitted that Summers had warned him twice.According to Summers, these warnings proved futile, and the unauthorizedabsences continued. Summers took this up with Plant Manager Greenwall on twooccasions; the last, some 3 weeks before Garside's discharge, recommendingsuch action unless Garside's deportment improved.Foreman Daniels, assembly department supervisor, at the opposite end of theplant, also testified that he observed Garside in his department on a number ofoccasions,and that finally, in May, he discussed this with Greenwall twice. DennisDaniels, a crating department employee, and member of the unionnegotiatingcommittee, testified that also during this month, while he was talking to Garsidein the crating department, Foreman Miller, of the wiring department, told themto "clear with him," before engaging in any discussions, to "avoid any more con-fusion or problems." Daniels testified that, over a period of 4 months prior toGarside's discharge, he engaged in a half-dozen or dozen conversations withGarside in the crating department. Although it was not shown whether any ofthese conversations related to their work, on an occasion when Miller approachedthem,Garside had a handtruck with him Daniels could not specifically recallwhat was discussed in this conversation. Daniels did, however, testify that employ-ees from the paint and sheet metal shops came to his department and engaged inbrief conversations with him, not always in connection with work, nearly as fre-quently as Garside 2'r, On at least some of these occasions, the foreman came overand asked what business they had in the department, or what they were talkingabout, although Daniels could not recall Foreman Miller doing so on the occasionof Daniels' conversation with Garside. Garside himself conceded, under rebuttal,that on an occasion, the date of which he could not recall, Miller told him to"clear with him before speaking to people in his department about union business,"or words to that effect.As a witness for the' General Counsel, Union Representative Tea testified, undercross-examination, that inMay, after Garside had become shop steward, bothJones and Greenwall complained to him that Garside had been away from hiswork area, and that, while they did not object to Garside's being awayon unionbusiness, they protested that he was spending too much time on those duties._At a meeting in the early stages of the negotiations, according to Tea, Jonesreiterated this complaint, adding that Garside's union duties were consuming moretime than necessary.28 Greenwall, too, who participated in this discussion, reiteratedthat employees were not to leave their working areas without permission fromtheir supervisors.According to Tea, Garside was not singled out for reprimandduring this meeting, but "the point was made clear." Tea, himself, advised thecommittee, "if you've ever worked harder, you stay at your post, you work, youleave union business out (sic) during the negotiations, . . . keep it right down, doyour work, behave yourself, don't use company time for union time (sic), etcetera, . . . 112927The flow of products is from the sheetmetal department, in which Garside worked, tothe paintingdepartment, then to the wiring department, and on to the crating department.Accordingto Daniels,none ofthe productson which Garside worked was routed directlyto thecrating department.20There appears to be some disagreementas to whether these remarks were directedspecifically at Garside or at the activities of the shop or negotiating committee in general.It is unnecessary to resolve this conflict.The significant fact is that all witnesses agreethat thesubject of employees leaving theirwork areas without permission was discussed,and that the committee was put on notice that the Company objected to this practice.20Tea testifiedthatpriorto Garside's discharge, Jones had complained to him aboutGarside's "spending *more time thanallotted for union activities, and also . . . felt thathe was seekinggrievances,and just[engagingin] general agitation with some of themembers." ELECTRO CONTROLS, INC.319Regarding the Cushing incident on June 3, aptly described in Respondent's brief,as "the capstone" to Garside's conduct, it is undisputed that none of the personsinvolved in the incident had obtained permission to escort Cushing through theshop, or-Respondent's principal objection-for Garside to leave his work stationto do so. While it is true that, of the others involved in this incident, only Williamswas disciplined, and he only by a reprimand, the fact remains that Garside wasthe most serious offender in this respect, having spent between 15 and 30 minutesof working time on this errand, to say nothing of the time of the employees towhom Garside introduced Cushing.It is no justification or mitigation of Garside's offense that Cushing assumed, iiiview of his earlier conversation with Williams, that he had permission to visit theemployees in his campaign for union office. For that matter, on the basis of Wil-liams' testimony, it is reasonable to conclude that he had clearly implied thatCushing confined his visit to rest and lunch periods. Neither Jones nor Garsidewas present when Cushing arrived at the plant.30 The fact that a receptionist pagedWilliams over the public address system, and undoubtedly observed Williamsescorting Cushing into the shop, does not establish that she had authority to grantsuch permission, or that she did so. Nor for that matter, does the fact that Sum-mers admittedly observed the two men together inside the shop, without question-ing either Cushing's right to be there or Williams' right to leave his post, consti-tute permission or condonation for this conduct. It is idle to speculate on thereason for Summer's failure to challenge the men.It should be borne in mind that Respondent is not relying, in justification forGarside's discharge, on Cushing's failure to obtain permission to enter the plantand campaign among the employees. Its sole ground for discharge, on this aspect,is that, once again, and in flagrant disregard of company policy, Garside hadabsented himself from his work area without permission.Itmay be noted, however, that Garside admittedly did not ask Cushing whetherhe had received permission to visit at the plant until after he began escorting himon his tour. Cushing, on the other hand, testified that Garside did not ask him thethe question until just before he left the plant. The only possible relevance of thisfact to Garside's discharge lies in the fact that, if Cushing had actually obtainedsuch permission, this might have extended, by implication, to the right of the shopsteward to escort him through the shop, hence, to absent himself from his workarea.Admittedly, however, Cushing had not obtained such permission. Hence,there is no basis for inferring that Garside had tacit permission to leave the plantarea.The existence of a plant rule or policy prohibiting employees from leaving theirwork areas without permission, except in the performance of their duties, is clearlyestablished. It is equally clear that Garside was aware of this policy. Hewaswarned on at least three occasions prior to his discharge by his immedaite foreman.The policy was effectively brought to his attention, as well as to that of thenegotiating committee. This was corroborated by the business agent, who tookpains to stress the importance of complying with the company policy. Garsidehimself testified that he was discharged for conducting union business on companytime31Respondent's sincerity in regard to the reasons advanced for Garside's dischargeisattested by its action in notifying Union Representative Tea, in advance, afteroutlining the events which had occurred, of its intention, and obtaining Tea's priorapproval. The fact that Respondent was fully cognizant of the risk of being sub-jected to an unfair labor practice charge, in view of Garside's admitedly promi-nent role in the negotiations, does not detract from this opinion.For the purpose, of these deliberations, it has been assumed that Garside wasprobably the leading union protagonist and the most aggressive and militant nego-tiator.32Various disparaging references about Garside, attributed to Jones or80Greenwall was actually out of town in Milwaukee on that date.aiHis exacttestimony:"Yes,Mr. Jones discharged me on June 4th for participatingin union-conducting union businesson companytimewithout permission of the super-visor." [Emphasis supplied ] Assuming Garside merely intended to quote Jones, it isclearthat Garside was not actually engaged in union business, in the sense contemplatedby the contract, on that occasion. The union business in which Garside engaged relatedstrictely to internal union affairs.83Though not exceptionally more so than committeeman Daniels (who was not dis-charged or laid off) and Greenhagen(who was), in the opinion of some witnesses for theGeneral Counsel. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDG-reenwall-such as "agitator"-resentment toward Garside for "pushing so hard"in the negotiations, and metaphorical allusions to him by management as "a bigballoon floating up in the air and [wanting] everyone to look up at (to) him,"have not been ignored in assaying Respondent's motNation.33Since Respondent contends that it discharged Garside for leaving his'workingarea without permission rather than because of Cushing's failure to obtain permis-sion to enter the plant, the 'General Counsel's position, that the policy againstpermitting strangers to go through the plant without permission was, in effect,discriminatorily applied as regards Cushing's visit, is irrelevant. It may be noted, inpassing, however, that as to the General Counsel's contention that candidates forpolitical office were permitted to enter the plant and campaign among the employ-ees, in the November 1964 national election, this was done with the permission ofmanagement, and generally during rest and lunch periods. One such candidate wasa former general manager of the Company, who was accompanied by Jones on thatoccasion. Another was his opponent who was granted equal time 34 It is, therefore,obvious that these circumstances afford no basis for a claim of discriminatoryapplication of the company policy.The record leaves no doubt that Garside had violated company policy againstleaving his work area without permission. It is clear that he did so to a greaterextent than the other employees. He was aware of the company policy, and hadbeen warned on a number of occasions by his immediate foreman, as well as bymanagement officials. The occasion when he escorted Cushing through the shopwas 'a flagrant example of this conduct. Admittedly, he made no effort to ascertainwhether Cushing had received permission for this errand. That Garside was well'aware of the company policy is manifest not only from his own testimony, that itwas his practice to obtain permission before discussing union business with employ-ees at the plant, but also from his admission that after Cushing left, Garside askedForeman Summers how Cushing had obtained permission to go through the plant.The importance which the Company attached to observance of its policy is under-scored by the fact that during a negotiation meeting, management officials tookoccasion to raise the problem with the committee and business agentMoreover,the business agent himself admonished the members of the committee to give strictobservance to company policy. Despite this, Garside took it upon himself to beabsent from his work area for nearly a half-hour to introduce the union candidateto some 17 employees in various departments, with consequent loss of productiontime.Under these circumstances, it would require a preponderance of the credible andreliable evidence to establish that Garside was discharged, not for a flagrant dis-regard of a company rule or policy, but because of his avowedly vigorous, aggres-sive, and militant attitude during negotiations, which, incidentally, culminated inthe execution of a contract35Two further episodes should be mentioned in respect to Garside's discharge.Committeeman Daniels, who, with Greenhagen, was described as one of the mostactive members of the negotiating committee, testified that early in October (abouta month before the hearing in this proceeding), Foreman Miller told him that atthe time Garside was discharged, he, Daniels, was also being considered for dis-charge "because of the negotiations," but that Miller was "instrumental" in havingDaniels retained. Although Miller testified on behalf of Respondent, he was notquestioned about, and, therefore, did not deny this conversation. The only explana-tion offered by Daniels as to how the subject came up was that Miller was "curious"88Garside, a personable, well-spoken young man, testified forth-rightly and candidly,and his credibility is not to any appreciable degree in issue. His manner was self-confident,aggressive,militant, and, apparently, rigid, though admittedly not "obnoxious," duringthe bargaining conferences This could well have led some, particularly those viewing himas an adversary, to regard him as opinionated, dogmatic, and arbitrary, and perhaps in-flated with his own sense of importance. Nevertheless, however much as Jones and Green-wall might have resented Garside, and found bargaining with him as chairman of thenegotiating committee frustrating, these factors do not appear to have been a substantialconsideration in Respondent's ultimate decision to discharge him.84There had apparently been no previous instance of a candidate for union office visitingthe plant for the purpose of campaigning. According to foimer Shop Steward Williams'undisputed testimony, during his tenure, when the business agent came to the plant to-discuss union business,he was sent to Jones to obtain permission in advance.86That agreement was reached after a threatened strike is not extraordinary, and doesnot detract from the fact that the Company ultimately concluded an agreement. ELECTRO CONTROLS, INC.321about the hearing which'had been scheduled in this proceeding,and questioned himabout it. After carefullyweighingDaniels' uncontradicted testimony about thisalleged conversation,in light of the realities of the situation,and the fact that,despite his active role as committeeman,he was not discharged or otherwise dis-criminated against, Daniels' testimony as to the conversation seems less than per-suasive. It seems doubtful,ifmanagement had been determined to eliminateDaniels, that it would have heeded its foreman's attempt to intercede on his behalf.Moreover,the fact that Miller did not mention the subject to Daniels until a monthbefore the hearing raises suspicion as to the reliability of Miller's alleged statement,ifnot Daniels' testimony concerning it. The fact that Miller did not deny this testi-mony does, of course, create misgivings about rejecting Daniels' testimony.It doesnot, however, furnish a sufficient basis for concluding that Garside was actually dis-criminatorily discharged even if Miller may have believed so himself.Due consideration has also been given to the testimony of committeeman Homer(who had been asked by Greenwall to use his influence to persuade the committeeto take a reasonable approach in the negotiations),regarding Greenwall's remarkto the effect that Garside was not "going to be with the company very long." Sincethe record establishes that this incident occurred during the period in which com-plaintswere being made about Garside's frequent unauthorized absences from hiswork areas,Greenwall's remark could have been directed as much to Garside'sderelictions in this regard as to his union activities.There hasalso been considered in this connection Greenhagen's testimony, dis-cussed later,that, in a telephone conversation with Greenwall about her proposedreinstatement,Greenwall questioned her about her sentiments toward Garside, andpresumably,his discharge.In view of the ultimate resolution of the issue of Gar-side's discharge,these incidents are not regarded as having sufficient probative valueto overcome the more positive evidence concerning the actual reasons for thedischarge.It remains to be decided whether Garside'smisconduct was the actual cause ofhis discharge or whether a factor was in realty his aggressive espousal of theUnion's position and his excessive zeal in representing the employees'economicinterests.In evaluating Respondent'smotivation,it is appropriate to consider whether, atthe time of the discharge,itharbored a union animus or hostility toward the Unionor the organizational activities of its employees,which would have impelled it toeliminate one of its most active advocates.In other words,whether, in dischargingGarside, Respondent was motivated by a purpose to discourage membership in, orto undermine the Union.The objective evidence does not support such a conclusion.Respondent(or its predecessor)had recognized the principle of collective bar-gaining, at least, since 1954, when it executed a contract with the selfsame Union.The first contract of which there is any evidence in this record,itappears to havebeen renewed or extended,with successive wage increases,until July 1965, whenitwas extended for a period of 2 years.While it is true that the negotiations whichculminated in the latest contract engendered some heat(chiefly, itmight beobserved,on the part of the union advocates),and was reached under threat of astrike,thismay be properly viewed as indicia of arms-length bargaining.There isno intimation that Respondent resorted to such conduct to forestall agreement orundermine the Union.The issues between the parties were almost entirely eco-nomic.Moreover,there was no showing that the discharge*of_ Garside resulted inimpairing the effectiveness of the negotiating committee or the lessening of its bar-gaining demands. Except for the relatively minor incidents, previously found, therewas no showing of other acts of interference,restraint, or coercion.When Garside's conduct in disregarding company policy and instructions,despiterepeated warnings, coupled with his conduct in the Cushing episode,is considered,in light of the absence of anti-union background,the relatively insignificant inci-dence of interference,and the history of harmonious contractual relations betweenthe parties,itbecomes evident that Respondent'smotivation in discharging Garsidewas not tainted by considerations of his union activities or his aggressive and mili-tant attitude during bargaining negotations.The comment made in thePark EdgeSheridancase,36 that,if an employee is disciplined for valid and legitimate reasons,there is no violation of the Act merely because he was engaged in union activityand "the employer sheds no tears at his loss," seems decidedly appropos.80 See footnote 25.264-188-67-vol. 161-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is, therefore,found,upon the basis of the foregoing,and upon the entire rec-ord, that Respondent did not discharge Garside on June 4, 1965, because of hisunion or other concerted activities, and has not thereby discriminated in regardtohishire and tenure of employment, to discourage membership in a labororganization in violation of Section 8(a) (3) of the Act.372.The alleged discriminatory layoffs of Greenhagen, Hoskings, and BoldonOn June 7, 1965, 3 days after the discharge of Garside, Respondent laid offEdna ElNora Greenhagen, generally referred to in the record as ElNora Green-hagen, a production employee, Warren H. Hoskings, a wireman, and Marlys Boldon,an assembly worker. Of the three, only Greenhagen was an active member of theUnion and its negotiating committee, and she was reinstated on June 21, 1965.The General Counsel contends that these employees were laid off because oftheir union affiliation or adherence, and, in the case of Greenhagen, because ofher advocacy of the economic interests of the employees while a member of thenegotiating committee. Respondent maintains that these employees were laid off forpurely economic reasons without regard to their unionstatus.Specifically,Respondent asserts that their layoffs were caused by a shortage orunavailability ofWard Leonard firing circuits, an integral part of a dimming sys-tem,manufactured for theatrical stage lighting. Additionally, Respondent asserts,the unavailability of aluminum extrusions required in the manufacture of lightingequipment, resulting from a strike of its principal supplier, necessitated the layoffs.This is not to say that there had not been layoffs in the past for lack of work, but inthis instance Respondent attributed the layoffs to shortages of critical materials.Respondent had formerly manufactured its own firing circuits but because of engi-neering problems decided to purchase them from the Ward Leonard Electric Com-pany, another manufacturer in the East. On April 30, as shown by purchase ordersintroduced in evidence, Respondent ordered 70 units, described in the order as "preamplier" kits. The record does not indicate how long this supply would normallylast.Anticipated deliveries were: 1 unit on May 14; 30 on June 10, and the remain-ing 39 byJune28.Actual deliveries were made as follows: 4 on May 25; and32 on June 22. The balance of 34 was presumably shipped on some later unspeci-fied date, not shown in the record, presumably because subsequent to the criticalevents involved.With respect to aluminum extrusions essential to its production, Respondent haspurchased this commodity from Harvey Aluminum, Torrance, California.38 DuringMay and June, Respondent experienced a shortage of aluminum extrusions. OnMay 11, according to pertinent purchasing documents received in evidence, Respond-ent placed an order with Harvey for 250 units of top and bottom die aluminumextrusions for estimated shipping date of July 23. It was not until August 17, how-ever, that Respondent received its first shipment under this purchase order, consist-ing of 19 pieces, the delay being attributed to a prolonged strike at the Harveyplant,which terminated,according to a circular mailed to its customers, on aboutAugust 23. An additional 47 pieces were shipped on September 30, and received37Although Garside was offered unconditional reinstatement on June 30, 1965, which herefused, I have attributed no weight to this factor in evaluating Respondent's conduct, inview of the fact that the offer was made after the filing of the unfair labor practice chargewith respect to him. The General Counsel urges as a factor in establishing the discrimina-tion against Garside that he was not given a 5-day written warning provided for in thecontract. President Jones testified that it was not his practice or his foremen's to issuewritten warnings for misconduct, although in some instances written warnings had beengiven. Admittedly, Garside was not given a written warning. The provision on which theGeneral Counsel apparently relies reads: "Sec. 31.WARNING TO EMPLOYEES FORINEFFICIENCY.In cases ofinefficiency,the employee will be given by the Company, afive (5) day written warning, with a copy to the Shop Steward. If employee is not dis-charged, such warning will be invalid'after thirty (30) days" [Emphasis supplied ] Thisprovision is clearly inapplicable. There is no contention that Garside was discharged forinefficiency.On the contrary, Jones conceded that during the discharge interview, heacknowledged that Garside was a fine, capable worker, that he had no complaint about hiswork, and would not hesitate to give him a reterence38This supplier'sCalifornia plant and general offices are located in Torrance;its dis-trict office, to which Respondent's purchase orders were directed, and which conducted thecorrespondence with Respondent, is located in Berkeley. ELECTRO CONTROLS, INC.323by Respondent on October 4; 47 pieces, shipped the same date, were received onOctober 20, and a total of 66 pieces, shipped on October 26, was. received onNovember 3.39In view of the uncertaintyof shipmentsfrom Harvey, Respondent made effortsto obtainaluminum extrusionsfrom other manufacturers, notably Alcoa Aluminumand Reynolds Aluminum. This, however, would have entailed the manufacture bythose companiesof specialdies atRespondent's expense.Respondent, therefore,with considerable reluctance because of the increased cost due to import duties,placed an order with The Daymond Company, Ltd., Chatham, Ontario, Canada, onMay 25, for 350 piecesof aluminumextrusion 40 The first delivery from this source,shipped on August 6, was made on August 13.Unavailabilityof aluminumextrusions during May and June, according to PlantManager Greenwall, had its impact on the production department, where thealuminum iscut, straightened, and fabricated. The impact, however, Greenwalltestified,was most acute in the assembly department, where all types of lightingequipment requiringaluminum extrusionsare produced. According to AssemblyDepartment Foreman Daniels, at the time of the layoffs, presently discussed, theonly supplyof aluminumon hand was "what had already [been] cut ready forassembly."The shortage of Ward Leonard firing circuitsand aluminumextrusionswas asubject of concern to management. In a weekly meeting with his foremen duringthis period, Greenwall brought up the problem of these shortages. According toSCR Department Foreman Nelson in May, and shortly before the layoffs in June,the workload in his department was below normal, and had declined to the pointwhere Jackie Burton, one of his employees, was assigned to the mailroom. Onseveral occasions, Nelson sent some of his employees to the paint shop "to keepthem busy." At least twice, he discussed the problem of lack of work with Green-wall, the last time, some 3 weeks before the layoff. Both agreed that somethingwould have to be done. Foreman Daniels, too, spoke to Greenwall about this twice,the last time before the layoffs, and made recommendations for layoff of a specificemployee (Boldon, whose case is considered below). According to him, at the timeof the layoffs, there was about a week's work in the assembly department, and"work was real light." Foreman Miller, of the wiring department, testified that theworkload in his department at the time had declined by 25 to 35 percent.That the employees were not unaware of these conditionsismanifested by thetestimony of Greenhagen, that work was slack, and that Foreman Nelson apprisedher and others in her department of that fact. Sharon Covington, whose work sta-tion was adjacent to Boldon's, testified that about thistime,"there wasn't a wholelot to do, but there was enough to keep myself and [others] busy ... in the depart-ment,"although "[T]here [were] days occasionally when we had to look forsomething to do." Again, she testified, "I've . . . always just kept busy doing whatIwas told, and I didn't pay a heck of a lot of attention, except I-you could seethat production was slowing down. I don't know whether it was because of lack ofparts or what." 41Harvey Lloyd, whose job consisted primarily of cutting plastic by saw, also-worked on aluminum, copper, and brass, and had the task of sawing the 20-footaluminum extrusions into required lengths. In March and April, he went to anotherbuilding of the Company severaltimesto cutaluminum extrusions.During May,Lloyd testified, the Company's supply began to dwindle. From June until aboutOctober, when the Company received its only shipment from Canada, Lloyd didnot cut aluminum to any appreciable extent becauseno aluminumextrusions wereavailable.3eThe total shipments apparently fell short of the initial order. During this period, PlantManager Greenwali was in communication with Harvey's sales manager in an effort to-expedite deliveries,but was informed that shipments would be unavoidably delayed.40The actual purchase order was directed to Ariel Davis Manufacturing Company, Ltd.,Calgary,Alberta, Canada,a subsidiary of Respondent,mentioned earlier in another con-text,which had purchased merchandise from this manufacturer in the past,and arrangedfor shipment of this order direct to Respondent.The record indicates that some 18 lengthsof this aluminum,amounting to 365 feet,proved defective.A report of damage inspectionby the carrier on August 23, concludes that these goods were not damaged in transit.a Covington was no longer in the employ of Respondent at the time of the hearing, hav-ing left voluntarily to accept other employment,and presumably would have no reason toslant her testimony. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe situation confronting Respondent during this period of May and June wassomewhat akin to theadage,"for want of a nail." The Ward Leonard firing cir-cuits areintegralcomponents of the modules, which are assembled to form theSCR dimmers, which comprise 40 percent of Respondent's business. Since the SCRDepartment, whichconsistsof production and assembly employees, assembles themodules for the dimmers, work in this department was materially affected. Inas-much as the final phase in the production of the dimmer bank is the electricalwiring, the inability to obtain theWard Leonard firing circuits similarly affectedwork in the wiring department.42It is againstthis, background that the layoffs of the three employees were effectedon June 7.The basis for the selection, namely,classification,rather thancompanyseniority,is the principal factor in Greenhagen's layoff, which will be considered first It willbe recalled that the actual language of the collective-bargaining agreement, inforce at the time, expressly provided that with respect to reductions in force,com-panyseniority should prevail.Respondent contends, and former Union Representative Tea, in effect, conceded,that, despite the contract language, in actual practice, classification seniority hasbeen followed when layoffs became necessary. The record adequately establishesthat the Union (i e., both Business Agent Tea and his predecessor), acquiesced inif it did not actually agree to the Company's basis for selection In any case, thereisno affirmative evidence that the Union protested this departure from the unam-biguous terms of the contract, and, as Respondent obviously relied on the Union'sconduct, the Union is, at the very least, estopped from asserting that the languageof contract precluded Respondent from relying on classification seniority as a basisfor selection43 It is,however, unnecessary to invoke any such technical or legalisticprinciples asmodification by parol, or estoppel. The issue is not whether thepartiesmodified, or could have modified the written contract by oral agreement,or whether the Company had a reasonable right to rely on the practice which wasat variance with the contract. In the final analysis, the issue is whether, in apply-ing classification,rather than company seniority in Greenhagen's layoff, Respond-ent was actingout of discriminatory motives based on union adherence or concertedactivity.The evidence adequately establishes that Respondent (or its predecessor) hadexperiencedseasonal springlayoffs for business or economic reasons, each yearuntil about 1959. Since then, Respondent has effected two significant layoffs, onein 1959, the other in 1963. In each instance, the selection was made on the basisof classification seniority, without objection or protest by the Union.44 The layoffswith which we are now concerned were in the classifications of production worker,assembly worker, and wireman, the precise classifications which were affected inthe 1963 layoff. We turn then to the specific, layoffs involved in this proceeding.a.Edna ElNora GreenhagenGreenhagen was initially employed by Respondent from October 1960, to Sep-tember 1962, when she left voluntarily for personal reasons. She returned to"On June 3,Jones telephonedGreenwall in Milwaukee, that the Ward Leonard circuitshad not yetbeen shipped,and deliveryof aluminumextrusions had been delayed by thestrike atHarvey.During this conversation,itwas decided on the layoffs, the selection ofemployees having been previously decided on in the eventof this contingency.is It is a familiar principleof law that a written contract may under certain circum-stances bealtered byan oral agreement,certainly when that oral agreement is executed."It Is also competent for the partiesto a contract to vary its terms by a subsequent courseof dealing.A written contract may be modified by an oral agreement which has beenacceptedand actedupon bythe parties in such a manneras would work a fraud on eitherparty to refuse to enforce it." 17 Am. Jur. 2 S 466."sAlthoughthe reasonableness of Respondent'spolicy in utilizing classification, ratherthancompany, seniority is not, of course, controlling, it is not inappropriate to 'note, injudging whetherthe Unionhad consentedto the company practice, that Respondent main-tains that the nature of its operationrequiresthat classification, rather than company orplantwide, seniority prevail. Otherwise, it might necessitate the layoff of all employees ina particularjob classification,with the result that the overall operation could be broughtto a halt. Themodification of the applicable provision in the current contractis a mani-festation of the Union's recognition that the language of the previous contract was in-consistentwith the actualpractice. ELECTRO CONTROLS, INC.325Respondent's employ in March 1964, and workeduntilJune 4, 1965, when shewas laid off under circumstances giving rise to these proceedings45Aswill laterappear, she was reinstated on June 21,and was still employed by Respondent asof the dateof the hearing.Greenhagen was a member ofthe negotiating committee,acting as secretaryand recording minutes ofthe bargaining, meetings.She attendedallbut one ofthesemeetings, the one of June18, followingher layoff.At a unionmeeting onabout June 2, attended by some 28 employees, thenegotiatingcommitteereported onmanagement's offer, andcanvassed the member-ship to determine whether it would support thecommittee.Greenhagen took thefloor and,in a talk lasting,accordingto her, five minutes, exhortedthemembersto "stand together" and "fight"to "get more money," mentioning,in passing thatshe, too, "would like to have a new boat, even a car." The remark was promptedby the fact that it had been rumored at the plant that President Jones had pur-chased a boat costing $4,000-$50,000, according to some46 Greenhagen con-trasted this with the Company's rejection of a demand for a 12-percent raise.On about June 16 or 17, Plant Manager Greenwallphoned BusinessAgent Teato inquire whether Greenhagen wished to return to work. Later, the same day, Tearelayed the message to Greenhagen. He told her that she would either hear fromGreenwall or could get in tough with him herself. According to her, Tea advisedher "not to go back with a chip on my shoulderand causeany more fuss."Next day, in a telephone conversation, Greenwall asked her whether she wouldlike to return to work. When she said that she would, Greenwall said, according toher, that she could do so "on a coupleof conditions." Asked what they were, hetold her that the first, was that she call him on Friday (June18) by 4 o'clock, to.ascertain whether the circuit boards had arrived because they might be in by then.She agreed to do so. As to the second condition, she testified, Greenwall began byasking her how she felt about Garside, "-what's going on?" Greenhagenreplied,"I don't know very much about it, Bob. All I know is by hearsay that Mike wassupposed [to] be taking too much time for theunion."Then, according to Green-hagen, Greenwall said "something to the effect that I wouldn't come back and-I guessand start the same old trouble over-againor work the people up.He neverstated exactly what he meant, just that-the way I took it was that he didn't wantme to go . . . around telling everybody at the plant that Mike got a bad breakand this and that, ... I never intended to do this." 47 Undercross-examination, shetestified that when Greenwall asked her how she felt about the Garsidesituation,46The complaint alleges she was laid off on June 7 June 4, a Friday, would have beenher last regular working day before her layoff. Greenhagen testified that she was absentdue to illness on that day, and when she reported for work the following Monday, dis-covered that her timecard had been removed4eAccording to Jones, the boat was actually an outboard speed boat costing $1,900, afact which he had disclosed to an employee and a union member,who was interested inacquiring a similar boat through the Company's contacts It is evident that the purchaseof the boat had been the subject of comment among the employees Jones testified, how-ever, that he did not learn of Greenhagen's reference to the boat at the union meetinguntil at least a week after the layoff.4'The General Counsel relies on this conversation in support of the allegation in thecomplaint that Respondent"conditioned the recall of [Greenhagen]on her promise torefrain from any activity that would cause the Respondent any trouble because of[Garside's]discharge . . " According to Greenwall, who corroborated her testimonyabout the offer of reinstatement,Greenhagen asked him,"what about Mike Garside?"He said he could not answer that. Whereupon, she said, "Well, gee, I don't want to getinvolved in any more of this. I want to stay clear of it, don'twant anything to do withit" Greenwall replied, "E1Nora,that's entirely up to you " Greenwall and Greenhagen dis-agreed in their testimony as to which of them first broached the subject of Garside. If, asGreenwall testified,she first brought up the subject, possibly in the hope of accomplish-ing his reinstatement,it seems doubtful that she would have dropped the subject soabruptly.On the other hand,it is not unreasonable to believe that she might have weariedof the contentiousness generated by the labor dispute, and,despite her concern overGarside, decided that her first duty was to herself. Be that as it may, the evidence, evenbased on Greenhagen's own version of the conversation,is too vague, indefinite,and un-certain, amounting to no more than her subjective impression of his remarks,-to con-stituteprobative support for this allegation of the complaint. As has already beenindicated elsewhere,it is,for the same reasons,insufficient to substantiate a finding ofdiscriminatory motive with regard to Garside's discharge 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe told him that she did not know too much about Garside's side of the case, thatall she knew was what she had heard about management'scomplaints about hisleaving his work area, "so I would have no reason to give you any trouble onMike Garside's case."Greenhagen called Greenwall Friday,as directed,and was told that the circuitboards had not yet arrived but that she could report for work the following Mon-day, June 21. She returned to work on that day.According to Greenhagen, on June 23 or 24, following her reinstatement, shewent to Greenwall's office "to have a talk with him about [her] layoff." She toldhim that she wanted to be reclassified as an assembly worker. He said that it wouldbe "a little senseless"to do so at that time48Greenhagen replied that she realizedthat, but wanted to be placed at "the bottom of the assembly line," adding, "Idon't want to be recalled out of my department."He told her that he could notreclassify her then but that as soon as the new contract was signed he would do so.She said that that was what she wanted.Greenhagen testified that she then volunteered, "I know perfectly well what hap-pened that Mr. Jones got mad at me because it came back from the union that Isaid something about the boat . . . He don't like me." Greenwall objected, "Don'ttalk like that ElNora." She concluded, "If you don't know, he don't. He fired mefor just that reason." According to her, Greenwall made no denial or protest but"shrugged his shoulders and turned red in the face" and nodded affirmatively.Despite the fact that this testimony, elicited for the first time on rebuttal, wasnot subsequently denied,no weight can be attributed to her self-serving statementas to the reason for her termination, and, what Greenhagen sought to establish as,.a tacit admission by Greenwall. Apart from the fact that it has no probative value,the conduct which she ascribed to Greenwall in this conversation is wholly out ofcharacter on the basis of observation of his attitude and demeanor on the witnessstand.Contentions and ConclusionsWhen Greenhagen returned to work in March 1964, she was hired as anassembler, at the rate of $1.25, less than the rate she was receiving when she leftin 1962. As assembler, her duties entailed "stacking" dimmers and studio lighting,and assembling equipment,as well as some silver plating. She continued in this jobfor 4 months under the supervision of Foreman Daniels receiving the productionrate, though not the classification.At the end of the 4-month period, she was advanced to the classification of pro-duction worker, with a 25-cent-an-hour increase to $1.50. Her duties remainedthe same, only her classification being changed. In about March or April, as aresult of bidding successfully on a vacancy, she was transferred at her own requestfrom the assembly, to the SCR Department. Her classification as production workerremained the same. Her job involved wiring, soldering,etching, and silk screeningprinted circuits,and assembling modules to be installed in dimmer cabinets.As a result of the Company's practice of applying classification, rather thancompany seniority, Greenhagen's transfer from the assembly department to theSCR Department placed her next to last on the seniority list in the latter depart-ment. For reasons presently appearing,she was laid off instead of the employeewith the lowest classification seniority in that department. It was, in effect, concededby Jones that if Greenhagen had not previously requested,and been granted, achange in classification from that of assembler to that of production worker inthe SCR Department, she would not have been laid off on June 7.The business necessity for the layoffs occasioned by the shortages of firing cir-cuits and aluminum extrusions has already been detailed and found.When Foreman Nelson notified Greenhagen of her layoff on June 7, he gave asthe reason that "she was low in classification seniority." Under this basis for senior-ity,Greenhagen was the most junior employee in the production worker classifica-tion, with the exception of Florence Buckley, who had been hired on September 23,as anengraver. The engraver has been regarded by Respondent as indispensable,and has not been laid off, even during slack periods, but because of her specialskills,isassignedto otherdutiesuntilwork in her own field becomes available.48Greenhagen offered no further explanation of this cryptic remark, ELECTRO CONTROLS, INC.327Admittedly, Greenhagen did not possess the requisite skills to perform this work 49As to why, in contrast to other female employees, who were temporarily assignedto the mailroom or paint shop, Greenhagen was laid off, it is evident that theyhad more classification seniority than Greenhagen.In a conversation with Greenwall outside the plant on June 11, Greenhagenprotested her layoff, and, complained because she had not been transferred backto the assembly department rather than been laid off. She testified that Greenwallsaid he had been out of town when the layoffs occurred, adding "let me see whatI can do, and we'll take care of everything." 50 That he actually fulfilled his prom-ise isevident from the fact that he arranged for her reinstatement on June 21.Greenhagen's union activity and militancy as a member of the negotiating com-mittee (though perhaps no more so than Daniels), her exhortations to the employeesto stand firm; her support of the strike, her outspoken resentment at the Com-pany's refusal to grant the employees a 12-percent wage increase (while its presi-dent indulged himself in the purchase of an expensive boat)-all these facts maybe granted. They merely establish that Respondent may have had a motive foreliminatingan active and militant union adherent, if it were bent on doing so.However, as has already been stated, there was no showing that Respondent wasopposed to union representation of its employees; (on the contrary, the partiesappear to have enjoyed a satisfactory and harmonious bargaining relationship formore than 10 years); had manifested union animus; had engaged in conductcalculated to undermine the Union; or had regarded the conduct of the unionnegotiators so oppressive, unreasonable, or arbitrary as to impede or prevent amutually satisfactory agreement.As to the layoffs, Respondent presented a well-documented case, substantiatedby the uncontradicted and credited testimony of its managing officials, for thenecessity for layoffs due to the unavailability of essential materials of production.Equally convincing is the testimony relating to company policy in applying classi-fication, rather than company seniority (despite contrary language in the contract),with the acquiescence, if not express consent, of the Union.The events culminating in the offer of reinstatement to Greenhagen furnishfurther support for the conclusion that the reason for her layoff was actually busi-ness necessity. If Respondent had, in fact, been bent on eliminating what itregarded as an excessively zealous union advocate, it seems unreasonable tobelieve that it would have offered her reinstatement within 2 weeks of her layoff,especially since settlement of the contract dispute was not reached until some 10days after her reinstatement.On the basis of the foregoing, and upon the entire record, a finding that Green-hagen was laid off because of her union activity, cannot be sustained. In reachingthisconclusion,Greenhagen's testimony that severalmonths earlier ForemanDaniels had questioned her about what went on at union meetings, and sought tocreate the impression that the union activities of the employees were being keptunder surveillance, has not been overlooked. Nor, has her testimony, during herreinstatement interview, that there was some discussion regarding Garside's dis-charge, been disregarded. This evidence, even if true, is insufficient to overcomethemore credible and persuasive evidence that Greenhagen's layoff was due tobusiness necessity.It is, therefore, found that Greenhagen was not laid off on June 7, because ofher union or concerted activities. It is further found that Respondent did not con-dition her reinstatement on June 21, on her promise to refrain from any activityas alleged in the complaint.'°Buckley was hired to fill a vacancy in the job of engraver, after the job was posted.None of the employees was qualified for the job, and no one bid on it. Buckley, incidentally,according to Respondent, had been hired from another engraving firm in the area. The jobof engraver was classified as a production job because of the limited number of classifica-tions under the contract.'60 If Greenwall actually sought to evade responsibility for her layoff on the ground thathe had been out of town (he did not deny making the remark), it is probable that he didso only to placate her. It is obvious, of course, that he had previously discussed thelayoffs with Jones by phone. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDb.Warren S. HoskingsHoskings was hired on April 16, 1965, as a wireman, and worked in that jobunder Foreman James Miller until the date of his layoff on June 7. At the timeof his layoff, he was still a probationary employee. The department in which heworked built the cabinets and panels in which the firing circuits were installed.On the Friday before his layoff, a regular payday, he had been absent due to ill-ness, and his wife picked up his paycheck.When he reported for work the following Monday, he discovered that his time-card had been removed. He started working, and then decided to seek out hissupervisor.He encountered two men talking together, one of whom, Jess Elgan, asalesman or engineer, told him "both bosses" were out of town, that he had beeninstructed to give him his termination papers; and that there was nothing personalinvolved but that the Company was "low on work." Elgan also advised Hoskingsto return in 2 months to see if work was available.Foreman Miller appeared later, and when he saw Hoskings in the cafeteria toldhim that there were no hard feelings. Hoskings asked him why Steve Kleinlein,who had been hired after Hoskings, was being retained. Hoskings admitted thatMiller said that Hoskings had been "going good for a while but then sloweddown."When Hoskings asked him to be more specific, Miller replied, accordingtoHoskings, that "maybe it was his [Miller's] fault for not being around to help[him] get started." Hoskings testified that he had never received any complaintsfrom Miller about his work. Hoskings was not notified when work became avail-able, did not communicate with Respondent, and was never recalled.Hoskings was not a member of the Union at the time of his layoff, although hehad attended union meetings, and, according to him, the Company had startedmaking deductions for union dues from his wages. He admitted that Miller hadtold him previous to his layoff that work had been slacking off and that therewould be another layoff in a couple of weeks.According to Plant Manager Greenwall, although he had notified his foremenseveral times during weekly meetings of a possible layoff due to the shortage ofaluminum extrusions resulting from the strike at their supplier, and the delay inshipments of SCR firing circuits, this possibility was not communicated to employ-ees because, as a matter of company policy, it was considered unwise to alarmthe employees. With regard to Hoskings, he testified that Foreman Miller had beencritical of Hoskings' work, and he was terminated because of the shortage of firingcircuits, as well as his probationary status. President Jones corroborated Greenwall,testifying that, although Hoskings was not the lowest wireman in seniority, he wasterminated for the same reasons given by Greenwall.Foreman Miller testified that the quality of Hosking's work was "poor;" that heused power tools in "poor fashion;" and that he spoke to Hoskings about it twice,the first time, about a month before the layoff. On June 3, according to Miller, herecommended that Hoskings be dismissed. Although the wiring department does notwork directly on SCR modules, they are components of the panels or boards andcabinets in which they are installed.Betweenthe last week of May untilat leastJune 4, the workload had declined some 25 to 35 percent, and Hoskings was theonly wireman out of a complement of six or seven who was laid off.According to Jones, Hoskings had been working only on manual dimmers, ofthe "old fashioned" type, which did not require Ward Leonard firing circuits.Hoskings had not performed work on dimmers requiring modules, but, Jones testi-fied, a more competent wireman should be capable of performing work on bothtypes.Hoskings, according to Jones, was capable of performing work on onlyone type.According to Foreman Miller, Steve Kleinlein, thewiremanwith less senioritythan Hoskings, was a very satisfactory and efficient employee. Significantly, Ohlson,a wireman, and, incidentally, former union steward whowas oftenasked by hisforeman to give anew mana hand testified that he observedHoskings'work, andthat, in his opinion, although he was a capable worker, he didnot appear to have"an interestin his work," although he doubted that the quality of his work was"reproachable." Ohlson testified that he had inquired once or twice of ForemanMiller how Hoskings was "working out" and whether he wasprogressing satis-factorily.Ohlson did not indicateMiller's response.According of Ohlson,Klein-lein,who was a relatively new employeein the wiring department,demonstratedan interest in hisjob andthiswas reflectedin his work. ELECTRO CONTROLS, INC.329On the basis of this showing, the General Counsel contends that Hoskings wasterminated because of his union or concerted activities.There is nothing in the record to justify a finding that Hoskings distinguishedhimself in any manner as a union adherent. On the contrary, the evidence estab-lishes that he had not actually become a member of the Union, and that his dueswere checked off under the union security provisions of the contract. On the otherhand, Respondent has advanced reasonable and plausible grounds for his layoff.The only possible basis for a claim of discrimination, urged by the General Coun-sel, is that Hoskings was laid off to lend credence to the layoff of Greenhagen andthe other employees involved. No probative evidence was introduced to substantiatethis contention. Contrasted with the layoff of Greenhagen, which has been foundnot to have been discriminatorily motivated, the evidence as to Hoskings does notapproach a scintilla.It is found that Hoskings was terminated not because of his union membershipor adherence, but for valid and legitimate reasons, and that the allegations ofdiscrimination have not been sustained.c.Marlys BoldonBoldon was also hired on April 5, 1965, in the assembly department, where sheworked under the supervision of Foreman Daniels until June 7, when she waslaid off. Her job consisted of wiring lights and "plug-ins."As in the case of Hoskings, when she reported for work on Monday, June 7,her timecard had been removed. When she took this up with her foreman, he toldher to repot t to the front office. She returned with an envelope containing herlayoff noticeAccording to her, she was not told the reason for her layoff, and herforeman acted surprised. However, he told her to keep in touch with the girls. Shehad never been warned, reprimanded, or criticized about her work. She had workedon aluminum extrusions which had been painted black, but did not work withfiring circuits or on the firing boards. She had not been recalled. According to her,even if aluminum extrusions were not available, there was wiring for her to do.Although Boldon testified that she did not know and was not told the reasonfor her layoff and that she believed that there was work for her to do at the time,she admitted that her termination slip gave as the reason for her discharge reduc-tion in force.Respondent defends Boldon's layoff on the ground of necessity stemming fromthe shortage of materials, and her lack of seniority, since she was the last employeeto be hired in her classification-assembly department.Although four employees were hired in August and September 1965, Boldon wasnot recalled, and there is no contention that her work was unsatisfactory or thatshe was an undesirable employee. Respondent's principals testified, however, thatin the case of layoffs, the employees were told to keep in touch with the Company,and that, although, in some instances, as in the case of Greenhagen, where theemployees possesses good skills and has otherwise performed satisfactorily, theCompany may endeavor to recall the employee, there is no established policy. Itis evident that, while Boldon was a satisfactory employee during the relatively shortduration of her employment, her job in assembly was fairly routine, and neitherthe job nor her skills were exceptional. At any rate, Respondent did not recall herand she made no attempt to ascertain whether an opening was available for whichshe was qualified after the layoff. At the time of the hearing, she was employedat a local restaurant, and this may have accounted for her failure to contact herformer employer.LikeHoskings, Boldon was not a union member at the time of her layoff,although she had attended union meetings, and half of her membership fee hadbeen deducted from her wages as of the time she left. She was not an active par-ticipant in the union activities or contract negotiations, and, although she apparentlysupported the strike action, did not in any way distinguish herself in the unioncause.As in the case of Hoskings, the General Counsel rationalizes his contention ofdiscriminatory layoff on the basis that it was perpetrated to furnish greater credenceto the alleged discriminatory layoff of Greenhagen. For reasons already stated, it isfound that the evidence does not support this contention.It is found that the layoff of Boldon was motivated by economic conditions, andnot reasons proscribed by the Act. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent,described in section I, above, have aclose, intimate,and substantial relation to trade,traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. -THE REMEDYIt has been found that Respondent has engaged in certain unfair labor practices,within the meaning of Section 8(a)(1), specifically,interferingwith, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act by interrogating employees concerning their union affairs and activities,and demanding or requiring that employees permit Respondent's management repre-sentatives to read copies of statements obtained from said employees by Boardagents. It will, therefore, be recommended that Respondent be ordered to ceaseand desist therefrom,'and take certain affirmative action"designed to-,effectuate-thepolicies'of the Act.It has also been found that Respondent has not discriminated in regard to thehire and tenure of employment of named employees to discourage membershipin a labor organization. It will, therefore, be recommended that these allegationsof the complaint be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Electro Controls, Inc., a Utah corporation, Respondent herein, is, and at alltimes material has been, an employer within the meaning of Section 2(2), and is,and has been, engaged in commerce and a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. International Brotherhood of ElectricalWorkers, Local No. 354, AFL-CIO,is,and at all times material herein has been, a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed in Section 7, as found above, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.5.Respondent has not discriminated in regard to the hire and tenure of employ-ment of its employees to discourage membership in a labor organization, in viola-tion of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record, it is hereby recommended that Electro Controls, Inc., itsofficers, agents, successors, and assigns, shall.1.Cease and desist from:(a) Interrogating its employees concerning their union affairs and activities, orother concerted activities, in any manner proscribed by the Act.(b)Demanding or requiring that employees permit management representativesto read copies of statements obtained from said employees by Board agents.(c) In any like or similar manner, interfering with, restraining, or coercing,employees in the right to 'self-organization, to form, join, or 'assist any -labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section'8(a)(3) ofthe Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act: ELECTRO CONTROLS, INC.331(a) Post at its plant and place of business in Salt LakeCity,Utah,copies ofthe attached notice marked"AppendixA." 51 Copiesof this notice,to be furnishedby theRegional Director for Region 27, after being duly signed by Respondent oritsduly authorized representative,shall be posted immediately upon receipt thereof,and maintainedby it for60 consecutivedays thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shallbe takenby Respondentto insurethatsuch notices are not altered,defaced,or coveredby any othermaterial.(b)Notify saidRegional,Director,,in-writing,within 20 -days from the date ofthisDecision,what steps Respondenthas takento comply therewith 52IT IS FURTHER RECOMMENDED that the allegations of the complaint that Respond-ent has discriminated in regard to the hire and tenure of named employees to dis-courage membership in a labor organization,or has engaged in other unfair laborpractices not herein found,be dismissed.IT IS FURTHER RECOMMENDED that,unless on or before20 days fromthe date ofreceipt of this Decision,Respondent notifies said Regional Director that it willcomply withthe foregoing recommendations,the Board issue an order requiringRespondent to, take the action ^,aforesaid.51 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words "a Decisionand Order."52 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read :"Notify the said Regional Director,in writing, within 10 daysfrom the date of this Order,what steps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder ofa Trial Examinerof the National LaborRelations Board.and inorderto effectuate the policiesof the National LaborRelationsAct, as amended, we hereby notify ouremployees that:WE WILL NOT interrogateour employees concerning their union affairs oractivitiesor other concertedactivities;demand or require that our employeespermit our representatives to read copies of statements obtained from saidemployees by agents of the NationalLabor Relations Board.WE WILL NOT,in any like or similar manner,interferewith,restrain, orcoerceour employeesin-the right to self-organization,to ,form, join, or_ assistInternationalBrotherhoodof ElectricalWorkers,'-Local No. 354, AFL-CIO,or any other labororganization,to bargain-collectivelythrough representativesof theirown choosing,to engage in concerted activities for the purpose ofcollectivebargainingor othermutual aid or protection, or to refrain fromany or all suchactivities,except to the extentthatsuch rightmay beaffectedby anagreement requiring membership in it labor organization as a conditionof employment in conformity with Section8(a)(3) of the Act.All our employeesare free to become or remain, or to refrain from becomingor remaining,membersof theabove-named or any other labor organization.ELECTRO CONTROLS, INC.,Employer.Dated------------------- - By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.If employees haveany question concerning this notice or complaince with itsprovisions,they may communicate directlywith the Board'sRegionalOffice, 609RailwayExchange Building,17thand Champa Streets,Denver, Colorado 80202,Telephone 683-5850.